CORRECTED



    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-0623V
                                          UNPUBLISHED


    LAFONDA COLLIER,                                            Chief Special Master Corcoran

                         Petitioner,                            Filed: May 24, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Bruce William Slane, Law Office of Bruce W. Slane, P.C., White Plains, NY, for
Petitioner.

Camille Michelle Collett, U.S. Department of Justice, Washington, DC, for Respondent.

                                 DECISION AWARDING DAMAGES1

       On April 26, 2019, Lafonda Collier filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she received an influenza (flu) vaccination on
December 6, 2017, and thereafter suffered from a left-sided shoulder injury related to
vaccine administration (SIRVA). Petition at 1. Petitioner further alleges that she suffered
the residual effects or complications from her left shoulder injury for more than six months.
Petition at 5. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

      On May 24, 2021, a Ruling on Entitlement was issued finding Petitioner entitled to
compensation for SIRVA. On May 24, 2021, Respondent filed a combined Rule 4(c)
Report and Proffer on award of compensation (“Rule 4/Proffer”) indicating that Petitioner

1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
should be awarded a total of $72,938.02, consisting of $72,500.00 in pain and suffering
and $400.00 for past unreimbursable out-of-pocket expenses, and $38.02 to satisfy a
State of North Carolina Medicaid lien. Rule 4/Proffer at 7-8. In the Rule 4/Proffer,
Respondent represented that Petitioner agrees with the proffered award. Id. Based on
the record as a whole, I find that Petitioner is entitled to an award as stated in the Rule
4/Proffer.

      Pursuant to the terms stated in the Rule 4/Proffer, I award Petitioner the
following:

    a. a lump sum payment of $72,900.00 (consisting of $72,500.00 in pain and
       suffering and $400.00 for past unreimbursable out-of-pocket expenses) in
       the form of a check payable to Petitioner, and

    b. A lump sum payment of $38.02, representing compensation for satisfaction
       of the State of North Carolina Medicaid lien, payable jointly to Petitioner and
       to:

                                North Carolina Division of Health Benefits
                                Office of the Controller
                                2022 Mail Service Center
                                Raleigh, NC 27699-2022

        Petitioner agrees to endorse this payment to North Carolina Division of
        Health Benefits.

       These amounts represent compensation for all damages that would be available
under § 15(a). The Clerk of the Court is directed to enter judgment in accordance with
this decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2